The Circuit Court issued an alternative writ of mandamus requiring the officials of the City of Vero Beach, a municipality, to include in the city budget an appropriation for 1936-7 sufficient to pay relator's past due bonds, interest coupons and time warrants issued by the city, and to include in the annual tax levy of the city for the year 1936, a special tax to be levied upon all of the taxable property in said city, including homesteads, sufficient to pay the relator's said bonds, interest coupons and time warrants; and to perform other stated acts and duties required by law to carry out the commands of the writ, or to show cause, etc.
A motion to quash the alternative writ was denied. A return and an amended return setting up hardships to the city if the writ be enforced, were eliminated upon motion to strike and demurrer. A peremptory writ in accordance with the alternative writ was ordered and defendants took writ of error.
The final order of the court is in substantial accord with earlier decisions of this Court. The alternative writ relates to tax levies for 1936, and as that period has long since passed, the cause is remanded for the issuance of an appropriate peremptory writ applicable to the current fiscal year of the municipality, after the chancellor has upon proper pleadings and proofs in order to so frame the peremptory writ, as to apply equitable principles in enforcing the legal rights of the parties as indicated by later decisions of this Court. See State v. County of Bay, 112 Fla. 687, 151 So. 10; Baskin v. Klemm,118 Fla. 657, 160 So. 509; State, *Page 197 ex rel., v. City of St. Petersburg, 126 Fla. 233, 170 So. 730; State, ex rel., v. City of Daytona Beach, 129 Fla. 896,176 So. 847. See also Christmas v. City of Asbury Park, 78 F.2d 1003; United States, ex rel. Metzger, v. City of Vero Beach,90 F.2d 70.
Remanded for appropriate proceedings.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.